21-560-cv
     Brown v. Equal Justice Initiative


                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   12th day of September, two thousand twenty-two.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7                     Chief Judge,
 8               BARRINGTON D. PARKER,
 9               EUNICE C. LEE,
10                            Circuit Judges.
11   _____________________________________________
12
13   ANTRELL VONIQUE BROWN, AKA ANTREL
14   VONICCUE BROWN,
15
16                                 Plaintiff-Appellant,
17
18                       v.                                                     21-560
19
20   EQUAL JUSTICE INITIATIVE, CHARLOTTE MORRISON,
21   BRYAN STEVENSON,
22
23                                 Defendants-Appellees.
24
25   ___________________________________________
26
27
28   FOR PLAINTIFF-APPELLANT:                                           Antrell Vonique Brown, pro
29                                                                      se, Muskegon Heights, MI.
30
31   FOR DEFENDANTS-APPELLEES:                                          No appearance.
32
         Appeal from a judgment and order of the United States District Court for the Northern

District of New York (Hurd, J.; Dancks, M.J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

         Plaintiff-Appellant Antrell Brown, proceeding pro se, sued the Equal Justice Initiative and

two of its employees in connection with its refusal to provide him legal representation related to

the conditions of his confinement in a Michigan prison. He appeals the district court’s February

5, 2021 judgment adopting a magistrate judge’s report and recommendation and dismissing his

complaint sua sponte for improper venue, and its February 23, 2021 order denying reconsideration

of that decision. 1 We assume the parties’ familiarity with the underlying facts, the procedural

history, and the issues on appeal.

         While “we liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest,” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (quotation marks and brackets omitted), pro se appellants

must comply with Federal Rule of Appellate Procedure 28(a), which “requires appellants in their

briefs to provide the court with a clear statement of the issues on appeal,” Moates v. Barkley, 147

F.3d 207, 209 (2d Cir. 1998). We “normally will not[] decide issues that a party fails to raise in

his or her appellate brief.” Id.; see also LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.

1995) (holding that “we need not manufacture claims of error for an appellant proceeding pro se”);

Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the

briefs are considered waived and normally will not be addressed on appeal.”).




1
    Brown also moves for a settlement and other relief.
       Brown argues in his appellate brief that the defendants violated his rights, but he does not

address the district court’s dismissal of his complaint for improper venue. Nor does he mention

the standard for granting reconsideration, or the district court’s order denying reconsideration.

These dispositive issues are thus waived. See Moates, 147 F.3d at 209.

       Accordingly, we AFFIRM the judgment and February 23, 2021 order of the district court

and DENY Brown’s motion for a settlement and other relief as moot.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                3